STONE, J.—
We find it difficult, if not impossible, to determine, either from the answer,' or the affidavit attached to it, what is intended to be stated on knowledge of the defendant, and Avhat ou information and belief. He is but an administrator, and the charges in the bill are not presumed to be within his personal knowledge. Such denials do not overturn positive averments, and the result is the decree of the chancellor must be affirmed.—Rembert v. Brown, 17 Ala. 667; Sheppey v. Davis, at the present term.